95-06-19:;03:36PM;

THE PHOENIX RECOVERY. GROUP Date: 5/6/2019

1045 CHEEVER BLVD, STE. 204 Creditor: RESERVE AT SPRINGDALE
SAN ANTONIO, TX 78217 Account No: 268045-247345

210-822-8272

800 810-7623 Total Due: 310.00

DEBRA R ROJAS

6105 RICHARDSON LANE

AUSTIN, TX 78741

RE: VALIDATION AND INVESTIGATION OF DEBT

Dear DEBRA R ROJAS

Please see the enclosed information which will serve as validation of your debt that has

been placed with our company for collections. We have investigated your dispute and found
that all information regarding your account is accurate. We have instructed the national credit
bureaus to notate your account as "disputed." This information is in accordance with

the Federal and State Laws and regulations that govern third party debt collection.

Please contact our office to resolve this matter or visit our website at
<http://phoenixrecoverygroup.com/online-payments>.

Oo

You can reach our office at 210 822 8272 or 800 810 7623 if you have any further inquiries regarding your account.

This is an attempt to collect a debt and any information obtained will be used for that purpose.

***We accept various payment methods, visit our website for more details:
<http://phoenixrecoverygroup.com/online-payments>

 
